DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-16, 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 10-16 are method claims depending from the apparatus claim 1.  Applicant is requested to put the claims in proper dependent form.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-4, 6-16, 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Angle, US PUB 20140207281A1.
Regarding claim 1, Angle discloses:
An autonomous device configured for performing at least one task selected from a household task, a commercial task and an industrial task, [0073] (“The mobile robot 200 may be generally configured in the manner of or include features from the Roomba.TM. floor cleaning robot and/or robots as described in U.S. Pat. No. 7,024,278 and U.S. Published Application No. 2007/0250212, the disclosures of which are incorporated herein by reference, with suitable modifications.”)
wherein the autonomous device comprises at least one spatial sensor for generating location information [0080] (“The mapping/navigation system 240 can be used by the mobile robot 200 to map the enclosure space 20 and to determine or register the position of the robot 200 relative to the space 20 (i.e., to localize the robot 200 in the space 20).”)
and at least one further sensor for determining at least one further parameter, [0165] (“In other embodiments depicted in FIGS. 13 and 14, or in an invention disclosed herein, a user may launch an application via a user interface element on a mobile device 300 to provide calculated information that may be of interest to the user, such as the amount of matter collected by a cleaning robot 200 and/or the location at which the greatest amount of matter was collected. For example, a bin debris sensor maybe used to track the amount of matter entering the robot collection bin.”)
wherein the autonomous device further comprises at least one task unit arranged to perform the household and/or commercial and/or industrial task, [0090] (“In embodiments, or in an invention disclosed herein, the end effector is the cleaning head or service operation system 242 of the mobile robot 200, the cleaning readiness is a stasis state, and the motorized actuator is stationary in a stasis state.”)
and at least one electronics unit, wherein the electronics unit is configured to generate a map using the location information, [0080] (“The mapping/navigation system 240 can be used by the mobile robot 200 to map the enclosure space 20 and to determine or register the position of the robot 200 relative to the space 20 (i.e., to localize the robot 200 in the space 20).”)
[0098] (“In some embodiments and according to a first aspect, or according to an invention disclosed herein, a household mobile robot 200 for "coverage" missions (sweeping, vacuuming, mopping, spreading fluid, and/or any combination of these) uses a suitable technique or techniques, in some embodiments, or in an invention disclosed herein, "Simultaneous Localization and Mapping" (SLAM) techniques, to generate a map of the surface being, for example, vacuumed. There are various techniques, and various maps that may be generated. Maps may be topological, Cartesian, polar, representational, probabilistic, or other; and/or may track walls, obstacles, open spaces, fiducials, natural features, "occupancy", or other map features.”)
wherein the electronics unit further is configured for connecting the further parameter to the location information and adding the location of the further parameter to the map, thereby creating a parameter map containing location-correlated values of the at least one further parameter, [0165] (“In other embodiments depicted in FIGS. 13 and 14, or in an invention disclosed herein, a user may launch an application via a user interface element on a mobile device 300 to provide calculated information that may be of interest to the user, such as the amount of matter collected by a cleaning robot 200 and/or the location at which the greatest amount of matter was collected.”)
wherein the electronics unit is configured to add information to the parameter map, [0165] (“In other embodiments depicted in FIGS. 13 and 14, or in an invention disclosed herein, a user may launch an application via a user interface element on a mobile device 300 to provide calculated information that may be of interest to the user, such as the amount of matter collected by a cleaning robot 200 and/or the location at which the greatest amount of matter was collected.”)
	wherein the electronics unit further is configured to extract statistical information from the parameter map, [0165] (“Additionally, in embodiments of the robot 200 having mapping capabilities, or in an invention disclosed herein, the robot 200 may track the rate of debris collection and/or the amount of debris collected at various delineated areas or compartments within a floor plan and identify the room containing the largest amount of collected debris.”)
wherein the electronics unit further is configured to store the statistical information in a statistic map and/or to add the statistical information to the parameter map. [ 0165 “Additionally, in embodiments of the robot 200 having mapping capabilities, or in an invention disclosed herein, the robot 200 may track the rate of debris collection and/or the amount of debris collected at various delineated areas or compartments within a floor plan and identify the room containing the largest amount of collected debris.”],
wherein the electronics unit is configured to adjust the performance of the autonomous device (robot 200 adjusts the performance by evacuating its onboard debris bin 242A during the cleaning session to increase vacuum power, it also adjusts its performance by scheduling a deep cleaning episode and changing speed of operation of autonomous device to perform the deep cleaning; figs. 13-16; sec 0219-0222) using the statistical information [using statistical information such as the density and frequency of dirt accumulation at certain locations in a room;  i.e. statistical information such as the amount and/or frequency of matter collected at a region or map of the room based on amount of debris passing by the debris sensor. Angle; sec 0219-0222).
Regarding claim 2, Angle discloses each of the limitations of claim 1 with the additional limitations of:
wherein the electronics unit further is configured for storing the parameter map.  [0098] (“In some embodiments and according to a first aspect, or according to an invention disclosed herein, a household mobile robot 200 for "coverage" missions (sweeping, vacuuming, mopping, spreading fluid, and/or any combination of these) uses a suitable technique or techniques, in some embodiments, or in an invention disclosed herein, "Simultaneous Localization and Mapping" (SLAM) techniques, to generate a map of the surface being, for example, vacuumed. There are various techniques, and various maps that may be generated. Maps may be topological, Cartesian, polar, representational, probabilistic, or other; and/or may track walls, obstacles, open spaces, fiducials, natural features, "occupancy", or other map features. In some techniques, many maps, each of some degree of probable correctness, are recorded.”)
	Regarding claim 3, Angle discloses each of the limitations of claim 2 with the additional limitations of:
wherein the at least one further parameter is directly or indirectly connected to the household and/or commercial and/or industrial task.  [0165] (“In other embodiments depicted in FIGS. 13 and 14, or in an invention disclosed herein, a user may launch an application via a user interface element on a mobile device 300 to provide calculated information that may be of interest to the user, such as the amount of matter collected by a cleaning robot 200 and/or the location at which the greatest amount of matter was collected. For example, a bin debris sensor maybe used to track the amount of matter entering the robot collection bin.”)
Regarding claim 4, Angle discloses each of the limitations of claim 3 with the additional limitations of:
wherein the autonomous device is an autonomously moving robot selected from the group consisting of a household robot; a commercial robot; an industrial robot.  [0073] (“The mobile robot 200 may be generally configured in the manner of or include features from the Roomba.TM. floor cleaning robot and/or robots as described in U.S. Pat. No. 7,024,278 and U.S. Published Application No. 2007/0250212, the disclosures of which are incorporated herein by reference, with suitable modifications.”)
	
Regarding claim 6, Angle discloses each of the limitations of claim 1 with the additional limitations of:
wherein the electronics unit is configured to retrieve a location related environmental condition information from the statistical information, [0165] (“In other embodiments depicted in FIGS. 13 and 14, or in an invention disclosed herein, a user may launch an application via a user interface element on a mobile device 300 to provide calculated information that may be of interest to the user, such as the amount of matter collected by a cleaning robot 200 and/or the location at which the greatest amount of matter was collected. For example, a bin debris sensor maybe used to track the amount of matter entering the robot collection bin. Using a known bin volume, the robot 200 may extrapolate the capacity occupied or remaining in the collection bin based on the amount and/or frequency of matter passing by the debris sensor. Additionally, in embodiments of the robot 200 having mapping capabilities, or in an invention disclosed herein, the robot 200 may track the rate of debris collection and/or the amount of debris collected at various delineated areas or compartments within a floor plan and identify the room containing the largest amount of collected debris.”)
wherein the electronics unit further is configured to generate recommendation information from the location related environmental condition information.  [0230] (“The system may further be configured to provide operational messages to the user based on conditions sensed by the robot 200 and/or data collected or derived by the application (e.g., messages 528 and 506C in FIGS. 15 and 17). The operational messages may include robot status messages and/or inquiry messages. For example, the system may display on the device 300 "You should do a deep clean soon; quick shows that the amount of dirt is higher than average. Would you like to schedule a deep clean? When? You are not normally at home Tuesdays at 11--how about tomorrow at 11?"”)
Regarding claim 7, Angle discloses each of the limitations of claim 6 with the additional limitations of:
wherein the autonomous device comprises an interface, wherein the interface is configured to allow an information transfer to an external device, [0167] (“According to further embodiments, or according to an invention disclosed herein, and with reference to FIGS. 15-18, an application is provided on a mobile device 300 (which may be, for example, the local user terminal 142 having a touchscreen HMI) to provide additional functionality as described below. FIG. 15 shows an exemplary home screen 500 provided by the application to enable control and monitoring of the robot 200. The home screen 500 includes a control area 501 (the active input area of the touchscreen display of the device 300) and therein user manipulable control or interface elements in the form of a cleaning initiator button 512, a scheduling button 514, a cleaning strategy toggle button 516 (which toggles alternatingly between "QUICK" and "STANDARD" (not shown) status indicators when actuated), a dock recall button 520, a robot locator button 522, and a drive button 524.”)
wherein the information is selected from a group consisting of: the map; the parameter map; the statistical information; the environmental condition information; the recommendation information.  [0165] (“In other embodiments depicted in FIGS. 13 and 14, or in an invention disclosed herein, a user may launch an application via a user interface element on a mobile device 300 to provide calculated information that may be of interest to the user, such as the amount of matter collected by a cleaning robot 200 and/or the location at which the greatest amount of matter was collected.”)
Regarding claim 8, Angle discloses each of the limitations of claim 7 with the additional limitations of:
the external device is selected from a group consisting of: a control network configured to fully or partially implement the recommendation information; a user device configured to fully or partially inform a user about the recommendation information. [0165] (“In other embodiments depicted in FIGS. 13 and 14, or in an invention disclosed herein, a user may launch an application via a user interface element on a mobile device 300 to provide calculated information that may be of interest to the user, such as the amount of matter collected by a cleaning robot 200 and/or the location at which the greatest amount of matter was collected.”)
[0230] (“The system may further be configured to provide operational messages to the user based on conditions sensed by the robot 200 and/or data collected or derived by the application (e.g., messages 528 and 506C in FIGS. 15 and 17). The operational messages may include robot status messages and/or inquiry messages. For example, the system may display on the device 300 "You should do a deep clean soon; quick shows that the amount of dirt is higher than average. Would you like to schedule a deep clean? When? You are not normally at home Tuesdays at 11--how about tomorrow at 11?"”)
Regarding claim 10, Angle discloses a method for controlling an autonomous device according to claim 1, the autonomous device being configured for performing the at least one task selected from a household task, a commercial task and an industrial task, the method comprising:
a) generating the location information by using the at least one spatial sensor of the autonomous device; [0080] (The mapping/navigation system 240 can be used by the mobile robot 200 to map the enclosure space 20 and to determine or register the position of the robot 200 relative to the space 20 i.e. to localize the robot 200 in the space 20).
 b) determining the at least one further parameter by using the at least one further sensor of the autonomous device [0165] (“In other embodiments depicted in FIGS. 13 and 14, or in an invention disclosed herein, a user may launch an application via a user interface element on a mobile device 300 to provide calculated information that may be of interest to the user, such as the amount of matter collected by a cleaning robot 200 and/or the location at which the greatest amount of matter was collected e.g. a bin debris sensor maybe used to track the amount of matter entering the robot collection bin.”);
wherein the method of controlling the autonomous device further comprises configuring the electronics unit of the autonomous device for:
c) generating the map  using the location information; [0080] The mapping/navigation system 240 can be used by the mobile robot 200 to map the enclosure space 20 and to determine or register the position of the robot 200 relative to the space 20 i.e. to localize the robot 200 in the space 20, also in sec [0098] there is disclosed a household mobile robot 200 for "coverage" missions such as sweeping, vacuuming, mopping, spreading fluid, and/or any combination of these.  The mobile robot also uses a suitable technique or techniques such as "Simultaneous Localization and Mapping" or SLAM techniques, to generate a map of the surface being vacuumed. There are various techniques, and various maps that may be generated. Maps may be topological, Cartesian, polar, representational, probabilistic, or other; and/or may track walls, obstacles, open spaces, fiducials, natural features, "occupancy", or other map features; and 
d) connecting the further parameter to the location information and adding the location of the further parameter to the map, thereby creating the parameter map containing the location-correlated values of the at least one further parameter, 
wherein the method further comprises configuring the electronics unit for adding information to the parameter map, wherein the method further comprises configuring the electronics unit extracting statistical information from the parameter map, and wherein the method further comprises configuring the electronics unit for storing the statistical information in a statistic map and/or adding the statistical information to the parameter map (sec 0165, in other embodiments depicted in FIGS. 13 and 14, or in an invention disclosed herein, a user may launch an application via a user interface element on a mobile device 300 to provide calculated information that may be of interest to the user, such as the amount of matter collected by a cleaning robot 200 and/or the location at which the greatest amount of matter was collected;
wherein the method further comprises configuring the electronics unit for adjusting the performance of the autonomous device (robot 200 adjusts the performance by evacuating its onboard debris bin 242A during the cleaning session to increase vacuum power, it also adjusts its performance by scheduling a deep cleaning episode and changing speed of operation of autonomous device to perform the deep cleaning; figs. 13-16; sec 0219-0222) using the statistical information [using statistical information such as the density and frequency of dirt accumulation at certain locations in a room;  i.e. statistical information such as the amount and/or frequency of matter collected at a region or map of the room based on amount of debris passing by the debris sensor. Angle; sec 0219-0222).
Regarding claim 11, Angle discloses the method of claim 10 further comprising storing the map and/or the parameter map, thereby providing availability of the map and/or the parameter map after a reset and/or a charging and/or a restart of the autonomous device, [0098] (“In some embodiments and according to a first aspect, or according to an invention disclosed herein, a household mobile robot 200 for "coverage" missions (sweeping, vacuuming, mopping, spreading fluid, and/or any combination of these) uses a suitable technique or techniques, in some embodiments, or in an invention disclosed herein, "Simultaneous Localization and Mapping" (SLAM) techniques, to generate a map of the surface being, for example, vacuumed. There are various techniques, and various maps that may be generated. Maps may be topological, Cartesian, polar, representational, probabilistic, or other; and/or may track walls, obstacles, open spaces, fiducials, natural features, "occupancy", or other map features. In some techniques, many maps, each of some degree of probable correctness, are recorded.”)
wherein the method further comprises adding information to the parameter map.  [0165] (“In other embodiments depicted in FIGS. 13 and 14, or in an invention disclosed herein, a user may launch an application via a user interface element on a mobile device 300 to provide calculated information that may be of interest to the user, such as the amount of matter collected by a cleaning robot 200 and/or the location at which the greatest amount of matter was collected.”)
Regarding claim 12, Angle discloses the method according to claim 10 further comprising extracting statistical information from the parameter map, [0137] (“According to FIG. 7, in an alternative example, when the user interface element is activated, the application executes a graphical representation of room identity markers 320a, 320b, 320c within the progressively improving map coupled with a completion ratio 325a, 325b, 325c for subdivisions of the complete or progressively improving map 315. That is, each subdivision may have its own completion ratio 325a, 325b, 325c, which may be derived, for example, by comparing the covered area to each subdivision.”)
wherein the method step of extracting statistical information comprises creating a statistic map containing location correlated values of the statistical information, [0137] (“According to FIG. 7, in an alternative example, when the user interface element is activated, the application executes a graphical representation of room identity markers 320a, 320b, 320c within the progressively improving map coupled with a completion ratio 325a, 325b, 325c for subdivisions of the complete or progressively improving map 315. That is, each subdivision may have its own completion ratio 325a, 325b, 325c, which may be derived, for example, by comparing the covered area to each subdivision.”)
wherein the method step of extracting statistical information further comprises storing the statistic map, [0098] (“In some embodiments and according to a first aspect, or according to an invention disclosed herein, a household mobile robot 200 for "coverage" missions (sweeping, vacuuming, mopping, spreading fluid, and/or any combination of these) uses a suitable technique or techniques, in some embodiments, or in an invention disclosed herein, "Simultaneous Localization and Mapping" (SLAM) techniques, to generate a map of the surface being, for example, vacuumed. There are various techniques, and various maps that may be generated. Maps may be topological, Cartesian, polar, representational, probabilistic, or other; and/or may track walls, obstacles, open spaces, fiducials, natural features, "occupancy", or other map features. In some techniques, many maps, each of some degree of probable correctness, are recorded.”)
wherein the method step of extracting statistical information further comprises averaging the information contained in the parameter map, [0137] (“According to FIG. 7, in an alternative example, when the user interface element is activated, the application executes a graphical representation of room identity markers 320a, 320b, 320c within the progressively improving map coupled with a completion ratio 325a, 325b, 325c for subdivisions of the complete or progressively improving map 315. That is, each subdivision may have its own completion ratio 325a, 325b, 325c, which may be derived, for example, by comparing the covered area to each subdivision.”) (Examiner’s note: the calculation of the cleaned areas, in combination with the comparison of the cleaned areas of different subdivisions to the whole and the usage thereof to calculate the cleaning ratio of a subdivision, is taken to be synonymous with a function of “averaging”.)
	wherein the method step of extracting statistical information further comprises determining anomalies in parameter values and/or correlating locations.  [0204] (“k. The robot 200 detects the density of the dirt lifted from the surface being cleaned and controls its path, speed or power in view thereof, and the dirt detection threshold required to trigger such modification to its cleaning operation is set at a lower threshold (as compared to the quick cleaning control state).”)
[0218] (“y. The robot 200 detects (e.g., using the dirt sensor 242C) the character or attributes of the dirt lifted from the surface being cleaned and controls its path, speed or power in view thereof. For example, the robot 200 provides less deep cleaning responsive to detection of fuzzy or fluffy dirt, and more deep cleaning responsive to detection of particulate or sandy dirt.”)
Regarding claim 13, Angle discloses the method according to claim 12 further comprising  extracting environmental condition information from the statistical information, [0165] (“In other embodiments depicted in FIGS. 13 and 14, or in an invention disclosed herein, a user may launch an application via a user interface element on a mobile device 300 to provide calculated information that may be of interest to the user, such as the amount of matter collected by a cleaning robot 200 and/or the location at which the greatest amount of matter was collected. For example, a bin debris sensor maybe used to track the amount of matter entering the robot collection bin.”)
wherein the method step of extracting environmental condition information comprises creating and/or storing an environmental map containing location correlated values of the environmental condition information.  [0165] (“Additionally, in embodiments of the robot 200 having mapping capabilities, or in an invention disclosed herein, the robot 200 may track the rate of debris collection and/or the amount of debris collected at various delineated areas or compartments within a floor plan and identify the room containing the largest amount of collected debris.”)
Regarding claim 14, Angle discloses the method of claim 13 further comprising generating recommendation information from the environmental condition information.  [0230] (“The system may further be configured to provide operational messages to the user based on conditions sensed by the robot 200 and/or data collected or derived by the application (e.g., messages 528 and 506C in FIGS. 15 and 17). The operational messages may include robot status messages and/or inquiry messages. For example, the system may display on the device 300 "You should do a deep clean soon; quick shows that the amount of dirt is higher than average. Would you like to schedule a deep clean? When? You are not normally at home Tuesdays at 11--how about tomorrow at 11?"”)
	Regarding claim 15, Angle discloses the method of claim 14 further comprising transferring information to an external device, [0167] (“According to further embodiments, or according to an invention disclosed herein, and with reference to FIGS. 15-18, an application is provided on a mobile device 300 (which may be, for example, the local user terminal 142 having a touchscreen HMI) to provide additional functionality as described below. FIG. 15 shows an exemplary home screen 500 provided by the application to enable control and monitoring of the robot 200. The home screen 500 includes a control area 501 (the active input area of the touchscreen display of the device 300) and therein user manipulable control or interface elements in the form of a cleaning initiator button 512, a scheduling button 514, a cleaning strategy toggle button 516 (which toggles alternatingly between "QUICK" and "STANDARD" (not shown) status indicators when actuated), a dock recall button 520, a robot locator button 522, and a drive button 524.”)
	wherein the information is selected from a group consisting of: the map; the parameter map; the statistical information; the environmental condition information; the recommendation information.  [0165] (“In other embodiments depicted in FIGS. 13 and 14, or in an invention disclosed herein, a user may launch an application via a user interface element on a mobile device 300 to provide calculated information that may be of interest to the user, such as the amount of matter collected by a cleaning robot 200 and/or the location at which the greatest amount of matter was collected.”)
Regarding claim 16, Angle discloses the method of claim 15 further comprising informing a user about the recommendation information by way of a user device.  [0230] (“The system may further be configured to provide operational messages to the user based on conditions sensed by the robot 200 and/or data collected or derived by the application (e.g., messages 528 and 506C in FIGS. 15 and 17). The operational messages may include robot status messages and/or inquiry messages. For example, the system may display on the device 300 "You should do a deep clean soon; quick shows that the amount of dirt is higher than average. Would you like to schedule a deep clean? When? You are not normally at home Tuesdays at 11--how about tomorrow at 11?"”)
Regarding claim 18, Angle discloses a non-transitory computer readable medium storing computer-executable instructions for performing the method according to claim 10, wherein the computer- executable instructions are executed by a computer or computer network. [0245] (“These computer program instructions may also be stored in a computer readable medium that when executed can direct a computer, other programmable data processing apparatus, or other devices to function in a particular manner, such that the instructions when stored in the computer readable medium produce an article of manufacture including instructions which when executed, cause a computer to implement the function/act specified in the flowchart and/or block diagram block or blocks.”)
 [0080] (“The mapping/navigation system 240 can be used by the mobile robot 200 to map the enclosure space 20 and to determine or register the position of the robot 200 relative to the space 20 (i.e., to localize the robot 200 in the space 20).”)
 [0165] (“In other embodiments depicted in FIGS. 13 and 14, or in an invention disclosed herein, a user may launch an application via a user interface element on a mobile device 300 to provide calculated information that may be of interest to the user, such as the amount of matter collected by a cleaning robot 200 and/or the location at which the greatest amount of matter was collected. For example, a bin debris sensor maybe used to track the amount of matter entering the robot collection bin.”)
	[0080] (“The mapping/navigation system 240 can be used by the mobile robot 200 to map the enclosure space 20 and to determine or register the position of the robot 200 relative to the space 20 (i.e., to localize the robot 200 in the space 20).”)
	[0098] (“In some embodiments and according to a first aspect, or according to an invention disclosed herein, a household mobile robot 200 for "coverage" missions (sweeping, vacuuming, mopping, spreading fluid, and/or any combination of these) uses a suitable technique or techniques, in some embodiments, or in an invention disclosed herein, "Simultaneous Localization and Mapping" (SLAM) techniques, to generate a map of the surface being, for example, vacuumed. There are various techniques, and various maps that may be generated. Maps may be topological, Cartesian, polar, representational, probabilistic, or other; and/or may track walls, obstacles, open spaces, fiducials, natural features, "occupancy", or other map features.”)
 [0165] (“In other embodiments depicted in FIGS. 13 and 14, or in an invention disclosed herein, a user may launch an application via a user interface element on a mobile device 300 to provide calculated information that may be of interest to the user, such as the amount of matter collected by a cleaning robot 200 and/or the location at which the greatest amount of matter was collected.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over published U.S. patent application Angle in view of published U.S. patent application US20100106298A1 ("Hernandez").
Regarding claim 9, Angle discloses each limitation of claim 1 as discussed above; Angle does not disclose the capability of the robot to operate outdoors. Hernandez discloses:
wherein the autonomous device is configured for performing outdoor tasks. [0001] (“The existing invention is an autonomous all weather, outdoor home cleaning robot with multi-function capabilities. Specifically, the present invention uses microprocessors and sensors to navigate to an area of operation to perform specific cleaning tasks. More specifically, after navigating to the general area of operation the present invention performs a scan of the object to be cleaned to determine the best and most efficient cleaning method for its multi-segmented arm(s) in order to perform purposive details.”)
It would have been obvious for one of ordinary skill in the art to supplement the previously discussed disclosures with this disclosure. Various outdoor tasks require special robotic configurations, and specifying the configuration ensures that the robot will have the specific hardware and attached tools which the user requires to carry out their task. The additional functionality of the robot to operate outdoors enables it to more comprehensively clean a household, e.g. by washing cars and other objects which may be in the public view.

Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive.
Applicant argues that there is no electronics unit in Angle such that the electronics unit is configured to adjust the performance of the autonomous device using statistical information.  The examiner respectfully disagrees.  Angle discloses a robot 200 having an electronic unit or microprocessor 221 for executing a plurality of routines to include a navigation routine to drive wheels to move the robot; a mapping routine; a mission time estimate routine to determine an estimated completion time span for the robot to complete duties covering a surface area of a household; and mission planning routines for comparing completion times of duties including, vacuuming, sweeping, mopping, etc; and driving routines to drive wheels of the robot; see Angle sec 0118, 0119, 0120, 0121, 0123.  Angle also discloses various techniques used by robot to include SLAM for statistical mappings used in the duties performed by the robot.
Angle also discloses that the robot 200 through it microprocessors 221 or controller 220 adjust
the performance by evacuating its onboard debris bin 242A during the cleaning session to increase vacuum power.  The robot through its microprocessors 221 and controller 220 as seen in fig. 3 also adjusts its performance by scheduling a deep cleaning episode and changing speed of operation of the autonomous robotic device to perform the deep cleaning ( figs. 13-16; sec 0219-0222) using statistical information such as the density and frequency of dirt accumulation at certain locations in a room;  i.e. statistical information such as the amount and/or frequency of matter collected at a region or map of the room based on amount of debris passing by the debris sensor. Angle; sec 0219-0222.
	Applicant further argues that the 103 rejection is not proper because Hernandez is not cited for and does not overcome the deficiencies of Angle.  The examiner believes tis argument has not basis because it based on speculative assumptions.  Applicant does not indicate here why the  prior art does not particularly recite the claim limitations instead applicant’s merely makes a generalized statement that the Hernandez is not cited for.
	In claim 9 Angle does not specifically recite an outdoor operation of the robot; However, Hernandez teaches of an outdoor operation of the robot.  
It would have been obvious for one of ordinary skill in the art to supplement the previously
discussed disclosures with this disclosure. Various outdoor tasks require special robotic configurations,
and specifying the configuration ensures that the robot will have the specific hardware and attached
tools which the user requires to carry out their task. The additional functionality of the robot to operate
outdoors enables it to more comprehensively clean a household, e.g. by washing cars and other objects
which may be in the public view.
	As such it is believed that Angle anticipates the limitations in the claim.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571 270 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONNIE M MANCHO/Primary Examiner, Art Unit 3664